Exhibit 10.2

 

February 12, 2015

 

FinTech Acquisition Corp.

712 Fifth Avenue

12th Floor

New York, New York 10019

 

Re:      Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into, or
proposed to be entered into, by and between FinTech Acquisition Corp., a
Delaware corporation (the “Company”),  and Cantor Fitzgerald & Co. (“Cantor
Fitzgerald”), as the representative of the underwriters (the “Underwriters”),
relating to an underwritten initial public offering (the “Offering”), of
10,000,000 of the Company’s units (the “Units”), each comprised of one share of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), and
one warrant exercisable for one share of Common Stock (each, a “Warrant”). The
Units sold in the Offering will be registered under the Securities Act of 1933,
as amended (the “Securities Act”), pursuant to a registration statement on Form
S-1 and prospectus (the “Prospectus”) filed by the Company with the Securities
and Exchange Commission (the “Commission”). The Company expects that the Units
will be listed for trading on the Nasdaq Capital Market. Certain capitalized
terms used herein are defined in paragraph 16 hereof.

 

The Insiders signatory hereto hereby agree with the Company as follows:

 

1.              Each Insider agrees that, if the Company seeks stockholder
approval of a proposed initial Business Combination, then in connection with
such proposed initial Business Combination, such person shall vote, as
applicable, all Founder Shares, Placement Shares and any shares acquired by such
person in the Offering or in the secondary public market in favor of such
proposed initial Business Combination.

 

2.              (a)           Each Insider hereby agrees that, if the Company
fails to consummate a Business Combination within 18 months from the
consummation of the Offering, such person shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than ten business days
thereafter, redeem the Offering Shares at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
any amounts representing interest earned on the Trust Account less any interest
released to, or reserved for use by, the Company for working capital purposes,
payment of taxes or dissolution expenses, divided by the number of Offering
Shares then outstanding, which redemption will completely extinguish the
holder’s rights as a stockholder with respect to his, her or its Offering Shares
(including the right to receive further liquidation distributions, if any),
subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors (the “Board”), dissolve and
liquidate, subject in the case of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.

  

(b)           Each Insider agrees to not propose any amendment to the Company’s
amended and restated certificate of incorporation that would affect the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company does not consummate a Business Combination within 18
months from the completion of the Offering, unless the Company provides the
holders of Offering Shares with the opportunity to redeem their Offering Shares
upon approval of any such amendment at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the trust account, including any
amounts representing interest earned on the Trust Account less any interest
released to, or reserved for use by, the Company for working capital purposes or
payment of taxes, divided by the number of then outstanding Offering Shares.

 

(c)           Each Insider acknowledges and agrees that Founder Shares or
Placement Shares held by him, her or it are not entitled to, and have no right,
interest or claim of any kind in or to, any monies held in the Trust Account or
distributed as a result of any liquidation of the Trust Account.

 



1

 

 

(d)           Each Insider waives, with respect to any Founder Shares or
Placement Shares held by such undersigned party, any redemption rights he, she
or it may have (i) in connection with the consummation of an initial Business
Combination, (ii) if the Company fails to consummate its initial Business
Combination or liquidates within 18 months from the completion of the Offering
or (iii) if the Company seeks an amendment to its amended and restated
certificate of incorporation that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares as described above.
If any of the Insiders should acquire Offering Shares in or after the Offering,
each Insider hereby waives with respect to such Offering Shares held by such
undersigned party any redemption rights such party may have in connection with
the consummation of a Business Combination; provided, however, that the Insiders
will be entitled to redemption rights with respect to such Offering Shares held
by them if the Company fails to consummate a Business Combination or liquidates
within 18 months from completion of the Offering.

 

3.              (a)           To the extent that the Underwriters do not
exercise their over-allotment option to purchase an additional 1,500,000 Units
(as described in the Prospectus), the Initial Holders shall return to the
Company for cancellation, at no cost, an aggregate number of Founder Shares
determined by multiplying 500,000 by a fraction: (i) the numerator of which is
1,500,000 minus the number of shares of the Common Stock purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 1,500,000.  The Initial Holders further agree that, if
the Company effects a stock split, stock dividend, reverse stock split,
contribution back to capital or otherwise in connection with any increase or
decrease in the size of the Offering, to the extent that the Underwriters do not
exercise their over-allotment option in full, the aggregate number of shares
that the Initial Holders will be required to return to the Company as set forth
in the immediately preceding sentence shall be adjusted so that the Founder
Shares held by the Initial Holders and their Permitted Transferees represent 25%
of the Company’s issued and outstanding shares of Common Stock immediately
following such forfeiture. The number of Founder Shares to be returned by each
Initial Holder, if any, pursuant to this Section 3(a) shall be determined on a
pro-rata basis based on the percentage of outstanding Founder Shares held by
each Initial Holder at the time of such forfeiture.

 

(b)           With respect to Founder Shares owned by the Insiders, such
securities shall not be transferable or salable (x) with respect to 20% of such
shares, until consummation of the Company’s initial Business Combination, (y)
with respect to 20% of such shares, when the closing price of the Common Stock
exceeds $12.00 for any 20 trading days within a 30-trading day period following
the consummation of its initial Business Combination, (z) with respect to 20% of
such shares, when the closing price of the Common Stock exceeds $13.50 for any
20 trading days within a 30-trading day period following the consummation of its
initial Business Combination, (xx) with respect to 20% of such shares, when the
closing price of the Common Stock exceeds $15.00 for any 20 trading days within
a 30-trading day period following the consummation of its initial Business
Combination and (yy) with respect to 20% of such shares, when the closing price
of the Common Stock exceeds $17.00 for any 20 trading days within a 30-trading
day period following the consummation of its initial Business Combination or
earlier, in any case, if, following the initial Business Combination, the
Company engages in a subsequent transaction (i) resulting in all of the
Company’s stockholders having the right to exchange their Common Stock for cash
or other securities, or (ii) involving a consolidation, merger or other similar
transaction in which the Company is the surviving entity that results in the
directors and officers of the Company ceasing to comprise a majority of the
Board (in the case of directors) or management (in the case of officers) of the
surviving entity (such applicable period being the “Founder Lock-Up
Period”). For the avoidance of doubt, the satisfaction of any of the conditions
of clauses (z), (xx) and (yy) shall permit the termination of the transfer
prohibition with respect to all Founder Shares included within that pricing
level or any lower pricing level. During the Founder Lock-Up Period, the
Insiders shall not, except as described in the Prospectus, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder (the “Exchange Act”), with respect to the
Founder Shares then subject to the Founder Lock-Up Period, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any of the Founder Shares then subject
to the Founder Lock-Up Period, whether any such transaction is to be settled by
delivery of the Common Stock or such other securities, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction specified in
clause (b)(i) or (b)(ii).

 



2

 

 

(c)           Until 30 days after the consummation of the initial Business
Combination (“Placement Unit Lock-Up Period”), the Sponsor shall not, except as
described in the Prospectus, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act with respect to the Placement
Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Placement Units, Placement Shares, Placement
Warrants, or shares of Common Stock underlying the Placement Warrants, whether
any such transaction is to be settled by delivery of the Common Stock or such
other securities, in cash or otherwise, or (iii) publicly announce any intention
to effect any transaction specified in clause (c)(i) or (c)(ii).

 

(d)           Notwithstanding the provisions contained in paragraphs 3(b) and
3(c) hereof, any Insider may transfer, as applicable, the Founder Shares and/or
Placement Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants: (a) to the Company’s officers, the Company’s
directors, the Initial Holders or Cantor Fitzgerald, (b) to an officer,
director, equityholder (direct or indirect) or other affiliate of Cantor
Fitzgerald, (c) to an affiliate or immediate family member of any of the
Company’s officers, directors and Initial Holders, or Cantor Fitzgerald’s
officers, directors and direct and indirect equityholders, (d) to any member,
officer or director of the Sponsor, or any immediate family member, partner,
affiliate or employee of a member of the Sponsor, (e) by gift to any Permitted
Transferee under any of the immediately preceding subsections (a) through (d), a
trust, the beneficiary of which is a Permitted Transferee under any of the
immediately preceding subsections (a) through (d), or a charitable organization,
(f) by virtue of laws of descent and distribution upon death of any of the
Company’s officers, the Company’s directors, the Initial Holders, members of the
Sponsor, or any officers, directors or direct or indirect equityholders of
Cantor Fitzgerald, (g) pursuant to a qualified domestic relations order, (h) in
the event of the Company’s liquidation prior to consummation of its initial
Business Combination, (i) by virtue of the laws of Delaware, the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor or the
organizational documents of Cantor Fitzgerald upon dissolution of Cantor
Fitzgerald, (j) in the event of a liquidation, merger, stock exchange or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property subsequent to the Company’s consummation of its initial Business
Combination or (k) in the event of a consolidation, merger or other similar
transaction subsequent to the initial Business Combination in which the Company
is the surviving entity that results in the directors and officers of the
Company ceasing to comprise a majority of the Board (in the case of directors)
or management (in the case of officers) of the surviving entity (each, a
“Permitted Transferee”); provided, however, that, in the case of clauses
(a) through (g), these transferees enter into a written agreement with the
Company agreeing to be bound by the transfer restrictions set forth herein. For
the avoidance of doubt, for the purposes of this Agreement, a managed account
managed by the same investment manager of any of Nantahala Capital Partners
Limited Partnership, Nantahala Capital Partners II Limited Partnership,
Blackwell Partners, LLC or Silver Creek CS S.A.V., LLC (each a “Nantahala
Entity”) shall be deemed an affiliate of such Nantahala Entity, and a managed
account managed by the same investment manager of any of AG Mortgage Value
Partners Master Fund, L.P., AG Super Fund, L.P., AG Super Fund International
Partners, L.P., Nutmeg Partners, L.P., AG MM, L.P. and AG Princess, L.P (each an
“Angelo Gordon Entity”) shall be deemed an affiliate of such Angelo Gordon
Entity.

 

(e)           Further, each Insider agrees that after the Founder Lock-Up Period
or the Placement Unit Lock-Up Period, as applicable, has elapsed, the Founder
Shares and/or Placement Units, Placement Shares, Placement Warrants, or shares
of Common Stock underlying the Placement Warrants owned by such Insider shall
only be transferable or saleable pursuant to a sale registered under the
Securities Act or pursuant to an available exemption from registration under the
Securities Act. The Company and each Insider acknowledges that pursuant to that
certain registration rights agreement to be entered into among the Company and
certain security holders of the Company, parties to the agreement may request
that a registration statement relating to the Founder Shares and/or Placement
Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants be filed by the Company with the Commission
prior to the end of the Founder Lock-Up Period or the Placement Unit Lock-Up
Period, as the case may be;  provided,  however, that such registration
statement does not become effective prior to the end of the Founder Lock-Up
Period or the Placement Unit Lock-Up Period, as applicable.

 



3

 

 

(f)           Subject to the limitations described herein, each Insider shall
retain all of such Insider’s rights as a security holder during, as applicable,
the Founder Lock-Up Period and/or Placement Unit Lock-Up Period including,
without limitation, the right to vote, as the case may be, the Founder Shares
and/or Placement Shares.

 

(g)           During the Founder Lock-Up Period and Placement Unit Lock-Up
Period, all dividends payable in cash with respect to such securities shall be
paid, as applicable, to each security holder, but all dividends payable in
Common Stock or other non-cash property shall become subject to the applicable
lock-up period as described herein and shall only be released from such lock-up
in accordance with the provisions of this paragraph 3.

 

4.              Without limiting the provisions of paragraph 3(d) hereof, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, each of the undersigned shall not (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act with respect to any Units, Placement Units, shares of Common Stock,
Warrants, Placement Shares, Placement Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock owned by an
undersigned party, (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of any Units, Placement Units, shares of Common Stock, Warrants, Placement
Shares, Placement Warrants or any securities convertible into, or exercisable,
or exchangeable for, shares of Common Stock owned by the undersigned, whether
any such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii); provided, however, that the restrictions of
this Section 4 shall not apply to any distributions by the Sponsor to its
members of Units, Placement Units, shares of Common Stock, Warrants, Placement
Shares, Placement Warrants or any securities convertible into, or exercisable,
or exchangeable for, shares of Common Stock.

 

5.              (a)           In the event of the liquidation of the Trust
Account without the consummation of a Business Combination, Daniel G. Cohen (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) any prospective target business (a “Target”) as
described in the Prospectus; provided,  however, that such indemnification of
the Company by the Indemnitor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered or products sold to the
Company or a Target do not reduce the amount of funds in the Trust Account to
below $10.00 (regardless of whether or not the Underwriters exercise any portion
of their overallotment option) per Offering Share and only if such third party
or Target has not executed an agreement waiving claims against any and all
rights to seek access to the Trust Account, regardless of whether such agreement
is enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, indemnification of the Company by the Indemnitor pursuant
to this paragraph 5 shall not apply as to any claims arising from the Company’s
obligation pursuant to the Underwriting Agreement to indemnify the Underwriters.

 

(b)           If the Company is liquidated within 18 months following completion
of the Offering, to the extent that interest income on the balance of the Trust
Account (net of any taxes payable) released to the Company and loans from the
Sponsor (each as described in the Prospectus) are insufficient to fund the costs
and expenses of liquidation, the Indemnitor agrees to pay the balance of the
amount necessary to complete the liquidation of the Company. 

 



4

 

 

6.              The Company agrees that the Company will not engage any third
party to render services, agree to purchase any products from such third party,
or enter into any discussion or any acquisition agreement with a Target unless
(i) such third party or Target has agreed to execute a waiver against any right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any proceeds from the Trust Account, that is acceptable to the Board
or (ii) the Board and Sponsor have each consented in writing to dispense with
such waiver with respect to such services, product, discussions or acquisition
agreement, in each case with the written consent of the Indemnitor as part of
the consent of the Board. In addition the Company shall endeavor, together with
the officers and directors of any acquisition target for its initial Business
Combination, to obtain waivers of claims to the monies held in the Trust Account
from creditors of such acquisition target (which, for the avoidance of doubt,
shall include creditors existing prior to the initial Business Combination as
well as after completion of the initial Business Combination).

 

7.              In order to minimize potential conflicts of interest that may
arise from multiple corporate affiliations, each officer and director of the
Company who is signatory to this Agreement agrees that until the earliest of the
Company’s initial Business Combination, liquidation or the time at which such
person ceases to be an officer or director of the Company, such person shall
present to the Company for its consideration, prior to presentation to any other
entity, any suitable Business Combination opportunities of which such person (or
companies or entities which such person manages or controls) becomes aware,
subject to any current or future fiduciary or contractual obligations of such
person that such person discloses to the Company.

 

8.              Each officer and director signatory hereto represents and
warrants that the biographical information furnished to the Company by him or
her is true and accurate in all material respects and does not omit any material
information with respect to such person’s background.  Each of the answers of
such person to the items in questionnaires furnished to the Company by such
officer and director is true and accurate in all material respects.

 

9.              Each of the undersigned represents and warrants that her, she or
it:

 

(a)           is not subject to or a respondent in any legal action for any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)           has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person, or (iii) pertaining to any dealings in any securities, and
the undersigned is not currently a defendant in any such criminal proceeding;
and

 

(c)      has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

10.            Each Insider agrees that he, she or it shall receive no finder’s
fees, consulting fees or other similar compensation from the Company prior to,
or for any services they render in order to effectuate, the consummation of the
initial Business Combination, other than the following:

 

(a)      repayment of loans made to the Company by the Sponsor prior to
completion of the Offering in connection with organizational expenses and the
preparation, filing and consummation of the Offering;

 

(b)      repayment of the up to $750,000 in incremental loans that the Sponsor
has committed to make to finance transaction costs in connection with an
intended initial Business Combination;  provided, that, if the Company does not
consummate a Business Combination, any amounts representing interest earned on
the Trust Account may be used by the Company to repay such loaned amounts so
long as no proceeds of the Trust Account shall be used for such repayment; and

 

(c)      reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, provided that no
proceeds of the Offering placed in the Trust Account may be applied to the
payment of such expenses prior to the consummation of an initial Business
Combination.

 



5

 

 

11.            Each of the undersigned acknowledges and understands that the
Underwriters and the Company will rely upon the agreements, representations, and
warranties set forth herein in proceeding with the Offering.

 

12.            Each of the undersigned authorizes any employer, financial
institution, or consumer credit reporting agency to release to the Underwriters
and their legal representatives or agents (including any investigative search
firm retained by the Underwriters) any information they may have about such
undersigned party’s background and finances (“Information”), purely for the
purposes of performing required due diligence examinations in connection with
the Offering (provided that the Underwriters agree to hold such Information in
confidence). Each of the undersigned agrees that neither the Underwriters nor
their agents shall be violating such undersigned party’s right of privacy by
requesting and obtaining the Information in accordance with this Section 12.

 

13.            Each officer and director of the Company acknowledges and agrees
that the Company will not consummate any Business Combination with any company
or involving any assets with which or about which an officer or director has had
any discussions in such person’s capacity as an officer or director of the
Company, formal or otherwise, prior to the consummation of the Offering, with
respect to a Business Combination. Until the earlier of (i) the entry into a
definitive agreement by the Company for a Business Combination; (ii) the
liquidation of the Company; (iii) the termination of such person as an officer
or director of the Company or (iv) the date that is 18 months after the
completion of the IPO, each officer and director of the Company agrees not to
become affiliated as an officer or director of a blank check company similar to
the Company.

 

14.            Each of the undersigned acknowledges and agrees that the Company
will not consummate any initial Business Combination that involves a company
which is affiliated with such undersigned party unless the Company obtains an
opinion from an independent investment banking firm that is a member of the
Financial Industry Regulatory Authority and reasonably acceptable to Cantor
Fitzgerald that the Business Combination is fair to the Company’s stockholders
from a financial perspective.

 

15.            Each officer and director signatory hereto represents and
warrants that he or she has full right and power, without violating any
agreement to which such person is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and to serve as an officer of the
Company or as a director on the Board, as applicable, and hereby consents to
being named in the Prospectus as an officer and/or as a director of the Company,
as applicable.

 

16.            As used in this Letter Agreement, (i) “Business Combination”
shall mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar Business Combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 3,933,333 shares of Common
Stock acquired by the Sponsor and the other Initial Holders for an aggregate
purchase price of $25,250 prior to the consummation of the Offering; (iii)
“Initial Holders” shall mean Daniel G. Cohen, Betsy Z. Cohen, DGC Family FinTech
Trust, Frank Mastrangelo, James J. McEntee, III and the Sponsor; (iii) “Offering
Shares” shall mean the shares of Common Stock included in the units sold in the
Offering; (iv) “Placement Shares” shall mean the shares of Common Stock sold as
part of the Placement Units; (v) “Placement Warrants” shall mean the aggregate
of 300,000 Warrants to purchase up to an aggregate of 300,000 shares of the
Common Stock that are included in the Placement Units; (vi) “Placement Units”
shall mean the aggregate of 300,000 Units of the Company (each Placement Unit
consists of one Placement Warrant and one Placement Share) sold in the Private
Placement to the Sponsor and Cantor Fitzgerald for an aggregate purchase price
of $3,000,000; (vii) “Trust Account” shall mean the trust account into which net
proceeds of the Offering and the Private Placement will be deposited; (viii)
“Prospectus” shall mean the prospectus included in the registration statement
filed by the Company in connection with the Offering, as supplemented or amended
from time to time; (ix) “Private Placement” shall mean that certain private
placement transaction occurring simultaneously with the closing of the Offering
pursuant to which the Company has agreed to sell an aggregate of 300,000
Placement Units to FinTech Investor Holdings, LLC, a Delaware limited liability
company (the “Sponsor”) and Cantor Fitzgerald; (x) “Insiders” shall mean the
Sponsor and its members, any holders of Founder Shares, any person who receives
Placement Units or their underlying securities as a Permitted Transferee (except
for Cantor Fitzgerald and Cantor Fitzgerald) or Founder Shares as a Permitted
Transferee and each officer and director of the Company; and (y) references to
completion of the Offering shall exclude any exercise of the Underwriters’
over-allotment option.

 



6

 

 

17.            This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

18.            No party may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party.  Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
each undersigned party and each of such undersigned party’s, as applicable,
heirs, personal representatives, successors and assigns.

 

19.            This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts entered into within the borders of such state and without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the federal or state
courts in the borough of Manhattan in the City of New York, and irrevocably
submits to such jurisdiction and venue, which jurisdiction and venue shall be
exclusive and (ii) waive any objection to such exclusive jurisdiction and venue
or that such courts represent an inconvenient forum.

 

20.            Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery, electronic or facsimile
transmission.

 

21.            This Letter Agreement shall terminate in the event that the
Offering is not completed by March 31, 2015; and, provided, further, that
paragraph 5 of this Letter Agreement shall survive any liquidation of the
Company.

 

[Signature page follows]

 



7

 

 

  Sincerely,        

FINTECH ACQUISITION CORP.

a Delaware corporation

        By: /s/ James J. McEntee, III   Name: James J. McEntee, III   Title:
Chief Financial Officer and
Chief Operating Officer

 

 

FINTECH INVESTOR HOLDINGS, LLC

a Delaware limited liability company

        By: /s/ Daniel G. Cohen   Name: Daniel G. Cohen   Title: Manager

 

 

DGC FAMILY FINTECH TRUST

a Delaware trust

      By: /s/ Daniel G. Cohen   Name: Daniel G. Cohen   Title: Trustee

 

[Signature Page to Letter Agreement – Sponsor, Initial Stockholders, Directors
and Officers]

 



8

 



 

 

/s/ Betsy Z. Cohen

  Betsy Z. Cohen, individually       /s/ Daniel G. Cohen   Daniel G. Cohen,
individually       /s/ Walter T. Beach   Walter T. Beach, individually       /s/
Frank Mastrangelo   Frank Mastrangelo, individually       /s/ James J. McEntee,
III   James J. McEntee, III, individually       /s/ Shami Patel   Shami Patel,
individually

 



[Signature Page to Letter Agreement – Sponsor, Initial Stockholders, Directors
and Officers]

 

 

9



 

 

